—Appeal from a judgment of the County Court of Rensselaer County (McGrath, J.), rendered January 26, 1996, convicting defendant upon his plea of guilty of the crime of attempted sodomy in the first degree.
Defendant, who was charged in a superior court information with attempted sodomy in the first degree and waived indictment, pleaded guilty to same in satisfaction of the information as well as other uncharged crimes. Defendant’s plea was entered into with the express understanding that he was waiving his right to appeal and would be sentenced to a prison term of 4 to 12 years.
On appeal, defendant contends that this sentence is harsh and excessive and requests that this Court reduce it in the interest of justice. Defendant, however, has failed to preserve this claim for our review in light of the fact that he specifically waived his right to appeal the sentence as part of his guilty plea (see, People v Nardi, 232 AD2d 673; People v Sullivan, 223 AD2d 893). Notably, defendant does not contend, nor would the record support such a contention, that his plea was entered into involuntarily. In any event, were we to consider the merits, we would find that the sentence is neither harsh nor excessive in view of the nature of the offense and the fact that the sentence was agreed upon (see, supra).
*830Mikoll, J. P., Mercure, Casey, Peters and Spain, JJ., concur. Ordered that the judgment is affirmed.